Citation Nr: 1436487	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for scar of the left wrist, status post removal of ganglion cyst.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The August 2002 rating decision granted service connection for a scar, status post ganglion removal, left wrist, and assigned a noncompensable evaluation effective July 22, 2002.  The rating was subsequently increased during the course of the appeal to 10 percent, first effective May 10, 2004, and later effective July 22, 2002.  

The claim was remanded by the Board in December 2010 for additional development and was subsequently returned to the Board for additional review.

In a May 2013 decision, the Board denied a rating in excess of 10 percent for a scar, status post ganglion removal, left wrist.  

The appellant subsequently filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand in March 2014, requesting that the Court vacate the portion of the Board's May 2013 decision that denied a rating in excess of 10 percent for the Veteran's left wrist scar.  This joint motion was granted by the Court in an April 2014 Order.  The claim has been returned to the Board for further adjudication consistent with the terms of the joint motion.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  





FINDINGS OF FACT

1.  Prior to September 23, 2011, the Veteran's scar of the left wrist, status post removal of ganglion cyst, did not cause any left wrist limitation of function and was not painful on examination.

2.  On and after September 23, 2011, the Veteran's scar of the left wrist, status post removal of ganglion cyst, did not cause any left wrist limitation of function and was painful on examination.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2011, the criteria for an initial evaluation in excess of 10 percent for service-connected scar of the left wrist, status post removal of ganglion cyst, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5015; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) and (2008).

2.  On and after September 23, 2011, the criteria for an initial evaluation in excess of 10 percent for service-connected scar of the left wrist, status post removal of ganglion cyst, have not been met, but the criteria for a separate 10 percent rating, but no more, based on painful scarring have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5015; 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002) and (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In regard to the Veteran's claim for an initial evaluation in excess of 10 percent for scar of the left wrist, status post removal of ganglion cyst, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus, the service connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and VA treatment records, as well as records from the Social Security Administration (SSA), have been associated with the claims folder, and he was afforded several VA examinations to determine the severity of his service-connected scar of the left wrist, status post removal of ganglion cyst.  VA also substantially complied with the Board's December 2010 remand instructions by contacting the Veteran and requesting him to identify all VA and non-VA health care providers that had treated him since service and by obtaining a more contemporaneous VA examination of his service-connected disability that considered the question of his employability.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Based on the foregoing, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Higher Initial Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as 'staged ratings.'  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for scar of the left wrist, status post removal of ganglion cyst, was granted with a noncompensable evaluation effective July 22, 2002, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5015 in conjunction with 38 C.F.R. § 4.118, Diagnostic Code 7805.  As noted in the Introduction, the rating was subsequently increased during the course of the appeal to 10 percent, first effective May 10, 2004, and later effective July 22, 2002.  In its May 2013 decision, the Board noted that the Veteran had been assigned a maximum 10 percent schedular rating for limitation of  motion of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215, and that a separate compensable rating was not warranted for painful motion under Diagnostic Code 7804.

According to the March 2014 joint motion, "[g]iven that BVA failed to explain
or discuss the different findings regarding left wrist scar pain upon examination, or expressly apply such findings in the context of determining the potential applicability of [Diagnostic Code] 7804, the parties agree the Board erred by failing to providing [sic] an adequate statement of reasons or bases and therefore that claim should be remanded."  Herein, the Board will determine whether a separate 10 percent rating is warranted based on painful motion.  

The Veteran contends he is entitled to a rating in excess of 10 percent because his scar is tender and restricts his motion and he has constant pain and weakness.

Diagnostic Code 5015 provides the rating criteria for bones, new growths of, benign, and stipulates that this condition is to be rated on limitation of motion of affected part as degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a.  

The criteria for limitation of motion of the wrist are found at 38 C.F.R. § 4.71a, Diagnostic Code 5215.  A maximum rating of 10 percent is warranted for dorsiflexion less than 15 degrees and/or palmar flexion limited in line with forearm.

38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 evaluate scars.  During the pendency of the Veteran's appeal, the criteria for evaluating scars were amended on two occasions.  The first amendments became effective August 30, 2002.  See 67 Fed. Reg. 49, 590 (2002).  The second amendments became effective October 23, 2008.  The October 2008 revisions are applicable only to claims filed on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  However, a Veteran previously rated under the previous criteria may request review under the revised criteria.  In this case, the Veteran submitted his claim prior to 2008 and has not requested such consideration.  As such, only the criteria in effect prior to August 30, 2002 and as of that date will be considered.  The Board notes that Diagnostic Code 7805 underwent no change pursuant to the August 2002 amendments.

The limitation of motion exhibited by the Veteran's left wrist has been determined to be unrelated to his service-connected scar, status post ganglion removal, left wrist.  On December 2002 VA scars examination, the examiner found no limitation of function by the scar itself, and the scar was not found to be inducing problems of weakness and pain.  At a September 2011 VA scars/disfigurement DBQ, the scar was determined to not result in limitation of function.  In addition, the Veteran is already in receipt of the maximum rating allowed under the diagnostic criteria pertaining to limitation of motion of the wrist.  For both these reasons, a rating in excess of 10 percent for scar, status post ganglion removal, left wrist, is impossible under the currently assigned diagnostic criteria.

Consideration must be given to the other diagnostic criteria related to scars to determine whether an increased rating, or additional separate compensable rating, is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (Impairments associated with a Veteran's service- connected disability may be rated separately unless they constitute the same disability or the same manifestation.).

Some of the rating criteria in effect prior to August 30, 2002, and October 23, 2008, however, are not applicable in the instant case.  Diagnostic Code 7800 in effect prior to August 30, 2002, and October 23, 2008, does not apply in this situation as it rates disfiguring scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 as they were prior to August 30, 2002, are also not applicable as they rated third degree and second degree burn scars, respectively.  

After the August 30, 2002, amendments, Diagnostic Code 7801 provided the rating criteria for scars that are deep, or that cause limited motion, based on the area of the scars.  The minimum compensable rating of 10 percent would require an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating contemplated an area or areas exceeding 12 square inches (77 sq. cm.).  After August 30, 2002, Diagnostic Code 7802 provided the sole compensable rating of 10 percent for scars that are superficial and that do not cause limited motion in an area of 144 square inches (929 sq. cm.) or greater.

Diagnostic Code 7803 in effect prior to August 30, 2002, provided a sole compensable rating of 10 percent for a superficial scar that was poorly nourished, with repeated ulceration.  The criteria in effect after August 30, 2002, provided a sole compensable rating of 10 percent for a superficial, unstable scar.

Diagnostic Code 7804 in effect prior to August 30, 2002, provided a sole compensable rating of 10 percent for a superficial scar that was tender and painful on objective demonstration.  The criteria in effect after August 30, 2002, provided a sole compensable rating of 10 percent for a superficial scar that was painful on examination.

During the December 2002 VA examination, the scar located on the Veteran's left wrist was described as linear and measuring 4 centimeters by 1 centimeter.  There was no tenderness to palpation or adherence, and the texture of the scar was smooth without ulceration or breakdown of the skin.  There was also no elevation or depression of the scar, underlying tissue loss, inflammation, edema, or keloid formation.  The color of the scar compared to normal areas of the skin was slightly hypopigmented.  There was no disfigurement secondary to the scar.

During the September 2011 VA examination, the scar located on the Veteran's left wrist was described as painful, but not unstable or with frequent loss of covering of the skin over the scar.  It was noted to be linear and measuring 3.5 centimeters.  There was no limitation of function.

The July 2012 VA examination report indicates the Veteran's left wrist scar was not painful and/or unstable.

The July 2013 VA examination report notes that none of the scars on the Veteran's trunk or extremities is painful.  

The scar on the Veteran's left wrist has not been described as deep, and as noted above, does not result in any limitation of motion.  It also does not involve an area exceeding 12 square inches (77 sq. cm.).  Therefore, a rating in excess of 10 percent is not warranted under Diagnostic Code 7801 in effect as of August 30, 2002.

The scar on the Veteran's left wrist has never been described as superficial with an area of 144 square inches (929 sq. cm.).  Therefore, a separate rating is not warranted under Diagnostic Code 7802 in effect after August 30, 2002.

Given that the September 23, 2011, VA examination report expressly notes that the Veteran's left wrist scar is painful, the Board will grant a separate 10 percent rating under Diagnostic Code 7804 as of that date.  An earlier rating, however, is not warranted, as the evidence reflects that the Veteran's scar was described as not painful at that time.  The Board will also resolve reasonable doubt in the Veteran's favor and will continue the 10 percent rating under Diagnostic Code 7804 through the present.  

III.  Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ('[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.').  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's service-connected left wrist scar disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein for this disorder inadequate at any time period on appeal.  The Veteran's service-connected scar of the left wrist, status post removal of ganglion cyst, is evaluated under the Schedule for ratings of the skin, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited by the Veteran's left wrist scar, to include pain.  38 C.F.R. § 4.118.  The Veteran's left wrist scar was manifested by subjective and objective evidence of pain during a portion of the appeals period.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability ratings assigned herein for his service-connected scar of the left wrist, status post removal of ganglion cyst.  Ratings in excess of 10 percent are provided for certain manifestations of the service-connected left wrist scar disorder, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent disability ratings assigned herein more than reasonably describe the Veteran's disability level and symptomatology, and therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

Prior to September 23, 2011, an initial rating in excess of 10 percent for scar of the left wrist, status post removal of ganglion cyst, is denied.

On and after September 23, 2011, a separate rating of 10 percent, but no higher, is granted for painful scarring of the left wrist, status post removal of ganglion cyst.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


